@ffice of tty !Zlttornep @eneral
                                      &date of IEexae
DAN MORALES
 ATTORNEY
       GENERAL                                   July 21, 1995

      Mr. Ray Farabee                                        Opinion No. DM-359
      Vice Chancellor and General Counsel
      The University of Texas System                         Re: Eligibility of certain individuals,
      201 West Seventh Street                                enrolled as students at the University of
      Austin, Texas 78701-2981                               Texas at Austin, to claim exemption
                                                             from payment of various fees and
                                                             charges @Q-787)

      Dear Mr. Farabee:

              You have requested our opinion regarding the eligibility of certain individuals,
      enrolled as students at the University of Texas at Austin, to claim exemption from
      payment of various fees and charges. Section 54.203 of the Education Code provides, in
      pertinent part:
                       (a) The governing board of each institution of higher education
                  shah exempt the following persons from the payment of all dues,
                 fees, and charges, including fees for correspondence courses but
                  excluding property deposit fees, student servtces fees, and any fees
                  or charges for lodging, board, or clothing, provided the persons
                  seeking the exemptions demonstrate financial need as defined by the
                  Texas Higher Education Coordinating Board,’ were citizens of Texas
                  at the time they entered the services indicated, and have resided in
                  Texas for at least the period of 12 months before the date of
                  registration:



                           (3) all honorably discharged men and women of the armed
                      forces of the United States who served during the national
                      emergency which began on June 27, 1950, and which is referred
                      to as the Korean War; and
                           (4) all persons who were honorably discharged from the
                       armed forces of the United States after serving on active military


              ‘Senate Bill 114, enacted by the current session of the legislature and signed into law by
      Governor Bash on May 23, 1995, removes the financial need requirement from section 54.203. See AU
      of May 9, 1995, 74th Leg., RX, ch. 159, 8 1, available in Westlaw, TX-Legisdata base (copies available
      at Howe Document Distribution Office). The amendment will take effect beginning with the 1995 fall
      semester. Id. 8 2.
Mr. Ray Farabee - Page 2                   (DM-359)




                 duty, excluding training, for more than 180 days and who served
                 a portion of their active duty during:* [Emphasis and footnotes
                 added.]
                              (A) the cold war which began on the date of the
                      termination of the national emergency cited in Subdivision
                      (3) of this subsection;

                             (B) the Vietnam era which began on Decem-
                      ber 21, 1961, and ended on May 5, 1975;
                            (C) the Grenada and Lebanon era which began on
                      August 24, 1982, and ended on July 3 1, 1984;
                             (D) the Panama era which began on Decem-
                      ber 20, 1989, and ended on January 21, 1990;
         You suggest that the term “Cold War” referred to above in subdivision (4) refers
to “the time period between the Korean conflict and the beginning of the Vietnam Era
(l/31/55 to S/5/64)” and that “[e]ven though the provisions of Section 54.203 fail to
provide a specific date for the ‘Cold War,’ apparently it is now conceded by ah public
officials that the Cold War period has ended.”

         Subdivision (4) of subsection 54.203(a) was first enacted, in a slightly different
form, in 1967. Act of May 25, 1967, 60th Leg., R.S., ch. 506, 5 1, 1967 Tex. Gen. Laws
1141, 1142. Although section 54.203 was amended as recently as 1993, Act of
May 14, 1993, 73d Leg., R.S., ch. 435, $ l(a)(l), 1993 Tex. Gen. Laws 1744, 1744, the
legislature has never specified a termination date for the Cold War. Had the Cold War
ended on August 5, 1964, as you suggest, surely the legislature would have noted that fact
in its 1993 amendment of section 54.203.

        Neither is federal law useful in establishing such a date. A brief submitted to us by
Ms. Mary Lou Keener, general counsel for the federal Department of Veterans AtTairs,
indicates that title 38 of the United States Code, “a codification of veterans’ benefits laws
primarily administered by the Department,” does not even use the term “Cold War.“3

        ZThe “national emergency” declared by President Truman on June 27, 1950, in response to the
invasion of the Republic of Korea (“South Korea”) by forces of the Democratic People’s Republic of
Korea (“North Korea”), was not officially terminated until January 31, 1955, even though an armistice
had been agreed upon in June, 1953. 38 U.S.C. 8 101. See infm note 3.

        3TiUe 38, section 101, of the United States Code recognizes the following periods of
wartime: (1) Spa&h-American War: April 21, 1898, to July 4, 1902; (2) Mexican Border Period:
May 9, 1916, to April 5, 1917; (3) World War I: April 6, 1917, to November 11, 1918; (4) World War
II: December7, 1941, to December 31, 1946; (5) KoreanConflict: June 27, 1950, to January 31, 1955;
(6) Vietnam Em: August 5, 1964, to May 7, 1975; (7) Persian Gulf War: August 2, 1990, to a yet-to-
be-determined date. Thus for purposes of federal veterans benefits, military service after May 7, 1975,
and before August 2, 1990, a period of more than 15 years, is not included.


                                          p.   1928
Mr. Ray Farabee - Page 3                    (DM-359)




Certain recent federal laws seem to impZy that the Cold War has ended, without naming
any particular date for its termination.    For instance, in the Defense Conversion,
Reinvestment, and Transition Assistance Act of 1992, Pub. L. No. 102-484, 1992
U.S.C.C.A.N. (106 Stat.) 2658, enacted on October 23, 1992, Congress made “the
following findings”:

                 (1) the collapse of communism in Eastern Europe and the
            dissolution of the Soviet Union have fimdamentally changed the
            military threat that formed the basis for the national security policy of
            the United States since the end of World War II.



                (3) As the United States proceeds with the post-CoZd War
            defense build-down, the Nation must recognize and address the
            impact of reduced defense spending on the military personnel, civilian
            employees, and defense industry workers who have been the
            foundation of the national defense policies of the United States.

Id. 5 4101, at 2658-59 (emphasis added).                In the same statute, Congress used the
following language:

                 (1) On February I, 1992, the President of the United States and
            the President of the Russian Federation agreed in a Joint Statement
            that ‘Russia and the United States do not regard each other as
            potential adversaries’ and stated further that, ‘We will work to
            remove any remnants of cold wur hostility, including taking steps to
            reduce our strategic arsenals.’

Id. 5 1321, at 2549 (emphasis added).

        These statutes, while apparently demonstrating that Congress, as of October,
1992, believed the Cold War to be a past event, do not specifically so state; and,
furthermore, they recognize the possibility of lingering “remnants of Cold War hostility.“”
Id. In any event, these pronouncements fail utterly to designate a precise date for the
termination of the Cold War, and thus may not properly be cited as evidence of such a

        4Section1031(e)(2) of Public Law 103-337, the National Defense Authorization Act for Fiscal
Year 1995, defines “unaccounted-fir Cold War POWML4” as “a member of the Armed Forces or civilian
employee of the United States who. as a result of service during the period from September 2.1945, to
August 21, 1991, was at any time classilied as a prisoner of war or missing-in-action and whose person or
remains have not been retuned to United States control and who remains onaccounted for.” AU of
Oct.5, 1994, 1994U.S.S.C.A.N. (108Stat.)2839(emphasisadded).




                                            p.   1929
Mr. Ray Farabee - Page 4                      (DM-359)




termination for purposes of subsection 54.203(a) of the Education Code.J We are thus
obliged to conclude that, as of the date of issuance of this opinion, the legislature has not
determined the termination date of the Cold War, and as a result, all active military service
from June 27, 1950, until the present may be applied to the purpose of qualifying a
“veteran,” as described in section 54.203, for the tuition and fee exemptions granted
therein.6

         You also ask “[w&t fees and charges are included in the statutory exemption.”
Specifically, there seems to be confusion regarding the meaning of “student services fees”
in section 54.203. Section 54.513(b) of the Education Code provides that

            [s]ubject to Section 54.514 of this subchapter’ and subsections (j)
            and (k)s of this section, the board of regents of The University of



        sAccording to Bar&r’s Familiar Quotations, the tem~ “cold war” was first used by Bernard
Bamch in 1947. BARTLE~T’FAMLMR  S         QUOTATIONS 729 (15th Ed. 1980). In a speech before a
wmmittee of the United States Senate in 1948, Mr. Bamch declared that “[w]e are in the midst of a cold
war which is getting warmer.” Id.

         The oxford English Dictionary   defines “cold wax”as

            hostilities short of armed con&t, consisting in thteats, violent propaganda,
            subversive political activities, or the lii spec. those between the U.S.S.R and
            the western powers tier the 1939-45war.
OXFORDENGLISHDICTIONARY         462-63 (2d ed. 1989). Ms. Keener, referred to on page two above as
general counsel for the Department of Veterans AtTairs,explains in her brief the impediments to relying
on such an amorphous term:
                 We suggest that the term is one of media creation which, through usage, be-
            came commonly associated with the ideological contlict and economic, political,
            and military rivalry between the United States, as well as other Western
            democracies, and the former Soviet Union and Eastern bloc countries. It roughly
            covers the period be#ming with Prime Minister Winston Churchill’s famous
            ‘Iron Curtain’ speech at Westminster College, Fulton, Missouri on
            March 5, 1946, and ending with the fall of the so-called ‘Berlin Wall’ on
            November 19 [sic], 1989. As such, it may be seen to overlap this century’s more
            recent ‘hot war’periods designated above.
Letter from Mary A. Keener, Esq., United States Department of Vet-          Affbiin (Apr. 28, 1995) (on file
with this Offke).
        6Subs&ion (a) of section 54.203 applies to military service during the “Cold War,” that is, since
January 31, 1955, only if the individual has served for more than 180 days, exclusive of training; no
minimum period of service is required if the penon served during the “national emergency” that existed
from June 27, 1950, until January 31, 1955. Educ. Code $ 54.203(a).

          ‘Section 54.514 establishes a “student fees advisory committee,” whose purpose it is “to advise
the administration of The University of Texas at Austin on the type, level, and expenditure of compulsory
foes for student services collected at the university under Section 54.513 of this subchapter.” Id. 5 54.514.



                                              p.   1930
Mr. Ray Farabee - Page 5                      (DM-359)




             Texas System may charge and collect from students registered at The
             University of Texas at Austin fees to cover the cost of student
             services that the board considers necessary or desirable in carrying
             out the educational functions of the university. [Footnotes added.]

“Student services” is defined in subsection (a) of section 54.5 13 to include
             textbook rentals; recreational activities; health, hospital, and other
             medical services; group hospitalization; automobile parking
             privileges; intramural and intercollegiate athletics; artists and lecture
             series and other cultural entertainment; debating and oratorical
             activities; student publications; student government; student fees
             advisory committee; student transportation services; and any other
             student activities and services specifically authorized and approved
             by the board; the term does not include services for which a fee may
             be charged under the specific authority of any other section of this
             code.
        Clearly, a fee for any of the services or activities listed in subsection (a) constitutes
a “student services” fee, and under the terms of section 54.203(a), an eligible veteran is
not exempt from payment of such fee. Section 54.513(c) authorizes the board,of regents
to determine whether “fees for a particular student service [are] voluntary or
compulsory.“9 With regard to compukory fees, subsection (j) provides that their total
“charged under this section to students for any semester or summer session may not
exceed $150.”

        Finally, you suggest that the exemption for veterans provided bp section 54.203(a)
does not include fees authorized under chapter 55 of the Education Code. That chapter
relates to permissible methods for financing permanent improvements to a public
university. Section 55.17 authorizes a board of regents to pledge “building use fees”
toward the payment of bonds, and section 55.16 allows a board to impose “charges” upon
“students and others for the occupancy, services, use, and/or availability of all or any of its
property, buildings, structures, activities, operations, or other facilities.” In Attorney
General Opinion H-37 (1973), this office declared that the exemption for veterans created
by section 54.203(a) includes those fees and charges imposed under chapter 55. In a
subsequent opinion, that result was atiirmed. Letter Advisory No. 59 (1973). Thus,
veterans are exempt from all charges authorized under chapter 55.



(footnote continued)
         8Sobsection (k) permits the ose of general revenue funds, under particular cinxmstances, “to
supportthe services and activities provided for in this section.” Id. 5 54.513(k).

         gSection 54.5 13 defines “compulsoxyfee” as “a fee that is charged to all students enrolled in the
university.” Id. $ 54.513(a)(Z). A “voluntary fee,” on the other hand, is “a fee that is charged only to
those students who make ose of the student service for which the fee is established.” Id. 8 54.513(a)(3).


                                             p.   1931
Mr. Ray Farabee - Page 6             (DM-359)




        In summary, we conclude that veterans qualitjing for the various fee exemptions
under section 54.203 are not exempted from the payment of (1) property deposit fees;
(2) charges relating to lodging, board, or clothing; (3) compulsory student services fees
as described in and limited by section 54.513(a)(2) and (j), that is, up to a maximum of
$150 per semester or summer session; and (4) all voluntary student services fees as
described in section 54.513(a)(3). Qualifying veterans are exempt from all other fees and
charges.




                                   SUMMARY

              All persons honorably discharged from the armed forces of the
          United States since January 3 1, 1955, who served on active duty for
          more than 180 days, exclusive of training, are entitled to exemption
          from the payment of all fees and charges imposed upon students by
          The University of Texas at Austin, except (1) property deposit fees;
          (2) charges related to lodging, board, and clothing; (3) voluntary
          student services fees as described in section 54.513(a)(3) of the
          Education Code; and (4) compulsory student services fees as
          described in and limited by section 54,513(a)(2) and (j) of the
          Education Code.




                                                   DAN MORALES
                                                   Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General




                                     p. 1932